DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1–7, 11–14, and 17–20 in the reply filed on 10/29/2021 is acknowledged.
Claims 8–10, 15, and 16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/29/2021.


Claim Objections
Claim 5 is objected to because of the following informalities:  the claims appears to require that the aromatic-group-containing polyol is polyester-based, but includes an extra “a” (i.e., “the aromatic-group-containing polyol is a polyester-based”).  Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1–6, 11– 14, and 17–18 are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto (WO 2014/196607) in view of Tamogami (US 2012/0283370 A1) and Burckhardt (US 2015/035770 A1).  The US version (US 2016/0122539 A1) of the WO document will be relied upon in this action.
Okamoto teaches a moisture-curable pre-polymer composition comprising an aliphatic polyisocyanate, an aromatic polyol, and fumed silica filler particles that impregnates a fibrous carrier to form a carbon fiber fabric-reinforced prepreg composite for repair use.  Okamoto ¶¶ 12, 26, 34, 44, 52, 61, 67, 137, 191–195, 231.  The pre-polymer fiber-reinforced composite may be used with a one pack type kit, wherein the pre-polymer completely cures once it is removed from the pack and exposed the moisture in the atmosphere.  Id. ¶ 70. The moisture-curable pre-polymer composition comprises not more than 85 percent aliphatic polyisocyanate and 25–65 weight percent polyol.  Id. ¶¶ 46, 49, 65.
Okamoto fails to teach the use of an aromatic polyester polyol.  
Tamogami teaches a moisture-curable hot melt adhesive comprising a urethane pre-polymer obtained by the reaction of polyol with an isocyanate compound.  Tamogami abstract, ¶¶ 11–13.  The polyol is preferably an aromatic polyester polyol.  Id. ¶¶ 44, 47–Id. ¶ 32.
It would have been obvious to have used an aromatic polyester polyol in making the pre-polymer composition of Okamoto because an aromatic polyester polyol provides an adhesive increased initial adhesive strength, the open time becomes longer and it can be applied more easily by the workers for complex attachments.  Id.
Okamoto also fails to teach the aliphatic isocyanate is polyfunctional.  
Burckhardt teaches a moisture-curing pre-polymer membrane formed by reacting polyfunctional aliphatic isocyanate with a polyol to form polyurethane.  Burckhardt abstract, ¶¶ 23, 34, 36, 37, 38, 41, 42, 57.  The isocyanate-functional polyurethane polymer preferably has a functionality of 1.7–3.  Id. ¶ 36.  The pre-polymer may further include reinforcing, non-woven polyester or glass fiber mesh (i.e., fabric) and fumed silica filler, and be contained within a moisture-tight container prior its application.  Id. ¶¶ 21, 194, 206–207, Examples.  The pre-polymer composition includes polyfunctional aliphatic isocyanate and polyols at claimed levels.  See id. Examples.
It would have been obvious to the ordinarily skilled artisan to have used a polyfunctional aliphatic isocyanate, as taught in Burckhardt, in the pre-polymer of Okamoto in order to form a stable, quick curing polyurethane polymer.  See Burckhardt abstract, ¶ 34.  With regard to claim 14, it would have been obvious to have stored the Okamoto composition in the moisture-tight container of Burckhardt to prevent premature curing due to environmental exposure.  
The composites of Okamoto and Burckhardt primarily consist of two components –– moisture-curable pre-polymer and reinforcing fibers or fabric.  Thus, it also would have been obvious to one having ordinary skill in the art at the time the invention was made to have made the Okamoto with pre-polymer and reinforcing fabric to form a prepreg composite each at 40–60 weight percent, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Claims, 7, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto, Tamogami, and Burckhardt as applied claims 1 and 17, and further in view of Lazzara (US 2013/0160926 A1) “’926”.  Okamoto fails to teach the use of carbon fibers extending in a 0 degree direction and fiberglass fibers in a 90 degree direction, wherein the carbon fibers constitute at least about 70 wt% of the carrier and the fiberglass fibers constitute at most about 30 wt% of the carrier or the use of the Okamoto moisture-curable composition as part of a composite reinforcement system disposed on a pipeline.  
’926 teaches a kit comprising a precursor urethane polymer used to impregnate glass, carbon, and glass/carbon fiber fabrics.  ’926 abstract, ¶¶ 7, 38.  Examples of the glass and carbon fiber fabric combinations include weaving carbon fibers in one direction with glass fibers oriented in a different direction.  Id. ¶¶ 7, 42, see Fig. 2.  The kit may be used to repair fluid-system components by wrapping the polymer-impregnated fabric by wrapping the fabric around the components which include pipework and pipelines.  Id. abstract. 
It would have been obvious to one of ordinary skill in the art at the time of Applicant's invention to have replaced the carbon fiber fabric of Okamoto with the KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 
  With regard to the weight percentages of carbon and glass fibers in the ’926 fabric, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the ranges for each component as claimed.  An ordinarily skilled artisan would have found it obvious to explore the ranges for each component in the course of routine engineering optimization/experimentation to successfully achieve a reinforcing fabric.  Moreover, absent a showing of criticality, i.e., unobvious or unexpected results, the relationships set forth in the claims are considered to be within the level of ordinary skill in the art.  It furthermore has been held in such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range(s); see In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
Additionally, it would have been obvious to have used the moisture-curable pre-polymer composition reinforced with fabric as a wrap for pipework and pipelines as ’926 demonstrates a practical application for materials such as those taught in Okamoto.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D MATZEK whose telephone number is (571)272-5732. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571.272.7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW D MATZEK/Primary Examiner, Art Unit 1786